Case 1:20-cv-00509-JJM-PAS Document 2 Filed 12/07/20 Page 1 of 2 PageID #: 22

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND

Rev. ANNE ARMSTRONG                                          )
                                     Applicant/Plaintiff     )

                                                             )              Civil Action No.

                                               v             )
                                                             )
GINA RAIMONDO,                                               )

in her capacity as Governor of Rhode Island,                 )

and in her personal capacity                                 )

                              First Defendant                )

                                     and                     )

DEBORAH WHITE, in her capacity as personnel/officer          )

of the Rhode Island Division of Capital Asset Management )

and Maintenance,                                             )

and in her personal capacity,                                )

                              Second Defendant               )




           MOTION FOR EMERGENCY PRETRIAL INJUNCTIVE RELIEF


1. Comes now the unrepresented Applicant/Plaintiff, Rev. ANNE ARMSTRONG, under any

   applicable Rule (including Rules allowing the Hon. Court to suspend any hindering Rules),

   petitioning via emergency application of the Honorable Court pretrial injunctive relief

   against a rapidly approaching deadline. That deadline is a narrow time window (December

   11, 2020) for a specific religious exercise in an area which the Defense asserts is closed to


                                                                                         Page 1 of 2
Case 1:20-cv-00509-JJM-PAS Document 2 Filed 12/07/20 Page 2 of 2 PageID #: 23




   the public by law for pandemic control, and which the Applicant/Plaintiff says is open in the

   absence of any Executive Order, or, in the alternative, if any law or Order closes the

   Statehouse to the public for such purposes is unconstitutional under the new US Supreme

   Court ruling of Brooklyn Diocese v State of New York 592 U. S. ____ (2020).



2. The Applicant/Plaintiff’s pleadings and case law for pre-trial injunction standard of review,

   and the review for the final trial basis for injunction, are found in the Action itself, subject to

   further pleadings, replies and response briefs, as needed.


3. Applicant/Plaintiff endeavors to correct via complaint amendment, as rapidly as is

   practicable, any minor technical defect barring a path forward, and prays the Honorable

   Court’s understanding of the last-minute, unrepresented filing.



Humbly submitted,


Rev. Anne Armstrong

/Anne Armstrong/                       December 4, 2020, the Feast of St. Barbara

____________________________           _________                       St. Barbara, Pray for Us!

       [signature]                     [date]




99 Hudson Pond Road

West Greenwich, Rhode Island 02817

401-304-6020

   annearmstrongri@gmail.com
                                                                                            Page 2 of 2
